Citation Nr: 1043716	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for depression, dry eyes, 
chronic fatigue, multiple joint pains, proctocolectomy with 
ileoanal anastomosis and J-pouch reconstruction, irritable bowel 
syndrome, and surgical scars, claimed as secondary to ulcerative 
colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2004, a statement of the case 
was issued in January 2005, and a substantive appeal was received 
in February 2005.

The Veteran presented testimony at an RO hearing in April 2005, 
and a transcript of the hearing is associated with the claims 
folder.  A July 2010 private medical opinion was submitted on 
appeal.  RO consideration of it was waived in September 2010.  


FINDINGS OF FACT

1.  Ulcerative colitis and its subsequent manifestations of 
proctocolectomy with anastomosis, reconstruction, and scars were 
not manifest in service and are unrelated to service.  

2.  The Veteran does not have anemia.

3.  Service connection is not in effect for ulcerative colitis.




CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

2.  Anemia was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Depression, dry eyes, chronic fatigue, multiple joint pains, 
proctocolectomy with ileoanal anastomosis and J pouch 
reconstruction, and irritable bowel syndrome are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims direct service connection for ulcerative 
colitis, and claims service connection for each of the other 
disabilities, as secondary to it.  

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in September 2003.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a March 2006 correspondence that 
fully complied with Dingess.  The Veteran has claimed service 
connection for anemia, depression, chronic fatigue, dry eyes, 
multiple joint pains, proctocolectomy with ileoanal anastomosis 
and J pouch reconstruction, and irritable bowel syndrome, as 
secondary to her ulcerative colitis.  Secondary service 
connection notice has not been provided.  However, as the 
underlying claim for direct service connection for ulcerative 
colitis fails, there is essentially no evidence that could be 
submitted or identified that would substantiate those claims.  
Therefore there is no prejudice.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran an examination in 
December 2003, obtaining a medical opinion as to the etiology of 
ulcerative colitis; and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination is not 
necessary for the secondary service connection claims, as there 
is ulcerative colitis is not service connected.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

Service treatment records show difficulties associated with an 
intrauterine pregnancy between March 1984 and May 1984.  
Complaints included nausea, vomiting, and morning sickness, and 
assessments included nausea secondary to pregnancy, and morning 
sickness.  

In November 2003, a private psychologist indicated that from his 
understanding and by history, the Veteran had intestinal problems 
that began while she was in service.  The documentation of that 
would have to be gathered from other sources, however.  

A summary of service and post-service treatment and history is 
contained in a December 2003 VA examination report.  That report 
indicates that the Veteran became pregnant in January 1984 and 
had an unusual amount of morning sickness, with multiple 
dehydration admissions.  The Veteran did not recall having rectal 
bleeding prior to or during her pregnancy.  The baby was born in 
October 1984, after service separation in September.  Immediately 
after the baby was born, the Veteran had a significant amount of 
rectal bleeding which persisted.  She also had severe 
constipation.  This was attributed to hemorrhoids initially, but 
she was eventually diagnosed with ulcerative colitis.  While on 
active duty, she had been seen in November 1982 for stomach upset 
and vomiting, with a benign abdominal examination, diagnosed as 
viral syndrome.  There was no diarrhea.  In October 1983, she 
presented with vomiting, fever, and diarrhea, with left lower 
quadrant tenderness on examination, and was diagnosed with a 
viral syndrome.  In March 1984, she was seen for vomiting and 
fatigue, with a benign abdominal examination.  Hematocrit was 
normal at 44 %.  Pregnancy test was positive.  She subsequently 
had significant nausea with hyperemesis leading to her service 
separation.  

After service, in January 1985, she reported rectal bleeding 
which was attributed to hemorrhoids.  In March 1985, she was seen 
for rectal bleeding with each bowel movement.  She was reported 
to have hemorrhoids during pregnancy.  She had constipation and 
diarrhea.  She was followed with similar symptoms until October 
1985 when she underwent sigmoidoscopy which showed proctocolitis.  
She was treated with sulfasalazine and prednisone for many years.  
The Veteran noted that while she was pregnant, she was under a 
huge amount of stress.  She attributed the onset of her colitis 
to that extreme stress.  The examiner diagnosed the Veteran with 
ulcerative colitis and stated that there was no evidence by 
history or record review that the Veteran had any symptoms 
consistent with ulcerative colitis prior to the birth of her 
first child in late October 1984.  The examiner stated that there 
were some population prevalence studies that suggested that 
ulcerative colitis may be present without symptoms during the 
early stages of the disease, but that this was not a widely 
accepted view.  The examiner stated that it was less likely than 
not that the Veteran's colitis began during active duty or was 
due to a condition that began during active duty.  There are many 
factors that are thought to contribute to the development of 
colitis, but there was no established proximal cause of colitis.  

Two April 2004 letters from service physicians indicate that the 
Veteran's records were reviewed and that the Veteran had 
ulcerative colitis within one year of service separation, based 
upon her history and examinations.  The first thing that both 
letters noted was that she had had rectal bleeding in October 
1984.  One letter stated that her original presentation of rectal 
bleeding was misdiagnosed and more likely than not due to 
ulcerative colitis.

During the Veteran's April 2005 hearing, it was asserted that a 
March 1985 service treatment record showed her to have 
hemorrhoids during pregnancy.  She had been seen in January 1985 
for rectal bleeding which was attributed to hemorrhoids.  The 
Veteran stated that she had symptoms while she was on active 
duty.  After active duty, the symptoms stepped up a notch, 
becoming very active, although she was not diagnosed with 
ulcerative colitis until the Fall of 1985.  

There is a July 2010 private medical opinion of record.  The 
doctor reviewed the Veteran's medical history from her service 
and post-service treatment records.  After doing so, she stated 
that the initial symptoms of stomach upset, vomiting, diarrhea, 
weight loss, abdominal cramps, and tenderness in the abdomen can 
occur with ulcerative colitis.  Symptoms vary in severity and may 
start slowly or suddenly.  Within a few months of service 
discharge, the Veteran's symptoms had escalated to rectal 
bleeding and subsequently rectal bleeding with diarrhea.  Several 
months later, proctoscopy was performed revealing colitis.  The 
evolution of the Veteran's symptoms was consistent with the 
pathophysiology of ulcerative colitis.  It was certainly 
conceivable that the physical stress of pregnancy triggered or at 
least contributed to the escalation of her symptoms.  Therefore, 
the doctor stated that she must conclude that it is at least as 
likely as not that the gastrointestinal symptoms that manifested 
during service and continued after discharge are related to her 
subsequent diagnosis of ulcerative colitis.  

Based on the evidence, the Board finds that service connection is 
not warranted for ulcerative colitis.  In sum, there is no 
dispute that the condition was not diagnosed in service.  
Moreover, the preponderance of the evidence indicates that it is 
unrelated to service.  Two service physicians and a VA examiner 
have indicated that it had its onset after service.  They were 
each informed as to the Veteran's treatment history.  The VA 
examiner indicated that the birth of the Veteran's first child 
was the instigating factor.  While the Veteran was certainly 
pregnant during service, she gave birth after separation, and the 
examiner found that it was less likely than not that the 
Veteran's colitis was due to pregnancy itself.  

The Board acknowledges that a private physician in 2010 also 
reviewed the Veteran's records in conjunction with her opinion, 
but the reasoning for her opinion is not persuasive.  Her 
reasoning appears to be that, because it is "conceivable" that 
stress from pregnancy triggered or escalated symptoms, therefore, 
it is at least as likely as not that ulcerative colitis was 
related to service.  This is quite a logical leap.  The Board is 
certainly not competent to substitute its own medical judgment 
for that of a medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  However, the Board has the authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Here, the private physician's reasoning has left the 
Board to conclude that she equates mere possibility with 
likelihood.  She found that the early symptoms of stomach upset, 
vomiting, diarrhea, weight loss, abdominal cramps and tenderness, 
as well as hyperactive bowel sounds, are all symptoms that 
"can" occur with ulcerative colitis.  However, these symptoms 
were attributed to other diagnoses in service, and she did not 
explain why those diagnoses were less likely than ulcerative 
colitis.  On the other hand, the VA examiner, while acknowledging 
the possibility that the onset of ulcerative colitis could have 
predated symptoms, went on to consider when the Veteran's rectal 
bleeding began, as well as accepted medical principles on the 
subject.  The VA examiner stated that it is not a widely accepted 
view that ulcerative colitis would be present without symptoms.  

The records satisfactorily attribute the Veteran's in-service 
problems to viral syndromes and morning sickness and nausea from 
pregnancy.  Persuasive evidence to the contrary has not been 
submitted.  The Veteran was clearly diagnosed with viral syndrome 
in service by health care providers who examined and treated the 
Veteran at the time, as opposed to subsequent record review.  The 
Veteran first reported bleeding occasionally with bowel movements 
after service.  The examiner in December 2003 stated that there 
was no evidence by history or record review that the Veteran had 
any symptoms consistent with ulcerative colitis prior to the 
birth of her first child in late October 1984.  The service 
physicians in April 2004 indicated that she originally presented 
with symptoms of rectal bleeding in October 1984 and that the 
symptoms began shortly after delivery of her child in October 
1984.  

The November 2003 opinion of the private psychologist is found to 
have no significant probative value.  The psychologist does not 
appear to have an accurate historical understanding, as he stated 
that documentation about onset would have to be gathered from 
other sources.  The notation in the March 1985 service treatment 
record that the Veteran had hemorrhoids during pregnancy is not 
particularly probative, as it reports hemorrhoids, not colitis or 
bleeding, and the Veteran was pregnant after service as well as 
in service.  Moreover, service records do not document 
hemorrhoids or bleeding.

The Veteran submitted an Internet article dealing with ulcerative 
colitis, and suggesting that stress can trigger symptoms of an 
underlying disease process already in place.  The Court has held 
that a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see 
also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the medical text evidence submitted by the appellant is 
not accompanied by the medical opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between this Veteran's ulcerative 
colitis and service.  For these reasons, the Board must find that 
the medical text evidence does not contain the specificity to 
constitute a conclusive opinion.  See Sacks, 11 Vet. App. at 317; 
see Libertine, 9 Vet. App. at 523.  

The Veteran clearly believes that her ulcerative colitis is 
related to service.  The Veteran can attest to factual matters of 
which she has first-hand knowledge, such as experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, the Veteran bases her opinion regarding nexus on the 
proximity of diagnosis to service.  However, this proximity has 
been accounted for by the December 2003 VA examiner, who's 
opinion the Board finds to be most probative.  Establishing the 
etiology of ulcerative colitis is not a simple matter that is 
subject to lay observation, but requires medical knowledge.  
Therefore her opinion is not assigned substantial probative 
weight in comparison to the opinion of the December 2003 
examiner.  

In sum, the Veteran's ulcerative colitis had onset after service 
and is not related to service.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Moreover, the Veteran does not have a current anemia disability.  
Her service physician indicated this in October 2003, and the 
Veteran has admitted the same in her April 2005 hearing.  A 
current disability is required to establish service connection.  
In the absence of a current disability, service connection can 
not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Finally, since the Veteran has claimed the other disabilities as 
secondary to ulcerative colitis, and has not asserted that they 
were manifest in service or are directly related to service, 
entitlement to service connection must be denied for lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for ulcerative colitis is denied.

Service connection for anemia is denied.

Service connection for depression, chronic fatigue, dry eyes, 
multiple joint pains, proctocolectomy with ileoanal anastomosis 
and J-pouch reconstruction, irritable bowel syndrome, and 
surgical scars, claimed as secondary to ulcerative colitis is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


